HOLLAND, District Judge.
We approve the conclusions of the referee in this case. While we think every facility and opportunity should be afforded parties interested in bankrupt estates to- present their evidence in support, of contentions in which they may be interested, there is a limit beyond which it would be impracticable and imprudent to go. After a party has had an opportunity to call and examine his witnesses and the matter is closed, unless there is some especial reason for it, the referee should not be expected to again open the case. A party cannot be permitted to reopen a case whenever he finds that he has not produced some evidence which he subsequently concludes would have been an advantage to him. Like all other litigation, there must be an orderly manner of proceeding as well before a referee as before a jury.
Under the Pennsylvania act of April 15, 1868 (P. L. 103), “all policies of life insurance, or annuities on the life of any person, which may hereafter mature, and which have been or shall be taken out for the *496benefit of, or boná fide assigned to the wife or children of any relative dependent upon such person, shall be -vested in such wife or children or other relative, full, free and clear from all claims of the creditors of such person.” And Act May 1, 1876, § 25 (P. L. 60), provides that:
“A policy of insurance issued by any company incorporated under this act, on tbe life of any person, expressed to be for the benefit of any married woman, whether procured by herself, her husband, or any other person, shall inure to her separate use and benefit, and that of her children, independently of her husband or his creditors, or the person effecting the same or his creditors.”
It was the evident intention of the Legislature in the enactment of these two provisions to protect and exempt “all policies of life insurance” taken out for certain beneficiaries named; and the language exempting the same is as broad as the statute which the Supreme Court had under consideration in the. case of Holden v. Stratton, 14 Am. Bankr. Rep. 94, 198 U. S. 202, 25 Sup. Ct. 656, 49 L. Ed. 1018, which decision we think controls this case.
For these reasons, the decision of the referee in the matter should be approved; and it is so ordered.